Situation in Gaza
The next item is the President's statement on the situation in Gaza. The chairs of the political groups will outline their respective positions on this issue. They have, however, asked me to make a statement too, and I have gladly acceded to their request.
In view of the escalation in the Middle East, there was an urgent need to put the current situation on the agenda once more. We Europeans are again asking ourselves what we can do, how we are to react to the spiral of violence that is causing the Middle East to flare up once again before our eyes.
To come straight to the point, the only response is the resolute pursuit and emphatic fast-tracking of the peace talks between the Israelis and the Palestinians. The peace process launched in Annapolis must not be destroyed by violence and terrorism. As Members of the European Parliament, we must do everything in our power to prevent that.
The television images of victims of the conflict that reach us daily are harrowing. If we were moved to sympathy and outrage a week ago by the sight of the innocent Palestinian civilians, including many children, who lost their lives in Gaza because of the disproportionate use of military force, since last Thursday's appalling murderous attack on a school in Jerusalem we have been sharing the sadness and anger of the Israeli population.
Sympathy is a noble virtue in politics too, but sympathy is not enough. Sympathy is no substitute for political action. Viable political solutions must be found rationally on the basis of clear principles. The protection of human life and respect for international law are embodiments of such principles, and they must therefore be our benchmarks.
On behalf of the European Parliament I strongly condemn the acts of violence perpetrated by Hamas and other Palestinian extremists. On behalf of the European Parliament I ask the Government of Israel to listen to the voices both within the country itself and beyond its borders that are calling on it to match its rhetoric with actions designed to promote peace.
The Gaza Strip has become the running sore of the Middle East. To some people it is a thorn in the flesh, because extremists are in political control there. Many would like to turn their backs on it, to detach the Gaza Strip from the rest of the world and pretend it did not exist. Behind the walls that already exist there and those that are currently being built along the Egyptian border live people - men, women and children who have the right to decent living conditions - and people do not tolerate walls and divisions for ever.
People are afraid. We sympathise deeply with the population of places like Sderot and Ashkelon who live in daily fear of new mortar attacks. We take Israel's security very seriously, and we shall always defend it. The European Parliament and I myself, during my visit at the end of May 2007 to Israel and the Palestinian territories, including the Gaza Strip, have repeated that message countless times. Mortar attacks on Israel from the Gaza Strip must stop. That kind of resistance is terrorism, and it is non-negotiable as far as we are concerned.
Yet while people's emotions are being ruled by fear, death is final, and no one can bring back the hundreds of people whose lives have been sacrificed to Israel's security needs since the Gaza Strip was sealed off. We must question the proportionality and the expedience of this approach. We must also ask whether it is consistent with international law that the population of any territory should suffer for the extremism of their leaders.
Providing the population of Gaza with minimal humanitarian aid and otherwise ignoring them cannot be a durable and viable solution. The European Union is helping to alleviate distress with its humanitarian assistance, but its priority must now be to make a greater long-term political investment so that its financial generosity is channelled in the most strategically desirable direction.
At the donors' conference in Paris last December, where the European Parliament was also represented, the European Union pledged EUR 540 million for 2008 to support the process launched in Annapolis. The new Pegase funding mechanism is already operating.
The European Parliament wants the European Union to lend vigorous support and assistance to the peace process. As the budgetary authority, however, we must ensure that our financial commitment does not miss its target. All parties will have to realise that the European Union cannot have military actions destroying the fruits of our financial solidarity.
It is the will of the European Parliament to work hard, as an honest broker, for a solution to the Middle East conflict. Our new working group on the Middle East intends to contribute to the pursuit of that goal. In two weeks' time, together with the follow-up group of the Paris donors' conference, comprising the French Foreign Minister Bernard Kouchner, the Norwegian Foreign Minister Jonas Gahr Støre, Commissioner Benita Ferrero-Waldner and Tony Blair, Special Envoy of the Middle East Quartet, we shall be discussing progress in the actual delivery of our aid.
If the European Union is to act as an honest broker, even-handedness is imperative. However, if we focus on the constant diplomatic struggle to describe the escalation in Israel and Gaza in an even-handed manner, we are liable to forget that people, not words, are meant to be at the heart of our policies. What is termed the Annapolis Process must not be used as a smokescreen behind which the settlement policy remains in place and the Palestinian territories continue to be sealed off with countless security zones that restrict people's freedom of movement.
The situation of the Palestinian population cannot improve unless people can move freely in Gaza and the West Bank. Without freedom of movement, the establishment of a stable Palestinian state is inconceivable. Security has more than just a military dimension. Security cannot be achieved unless people in Israel and Palestine acknowledge and respect each other. Security begins with reconciliation. The time has come to sow the seeds of lasting reconciliation between Palestinians too. Hamas must alter its position and work alongside moderate Palestinians to build peace. Once again I declare our support for President Mahmud Abbas and Prime Minister Salam Fayyad.
One of the keys to success is an arrangement on the crossing points along the border of the Gaza Strip, with high priority attaching to a rapid solution for cross-border traffic at the Karni and Rafah crossings. This is an area where the European Union bears special responsibility too.
Ladies and gentlemen, let us do everything in our power to back up our financial commitment with consistent political action so that we can contribute to peace in the Middle East and, above all, give our support to the people of the Middle East.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, President of the Commission, ladies and gentlemen, a few months ago, in Annapolis, the Israelis and the Palestinians had a dream: a dream of two nations, each living securely in its own State with internationally recognised borders, after decades of conflict, grieving families and tragedy. At the Paris conference a few months ago, the international community was willing to back that dream and enable it to become a reality.
Europe, the main international donor, believes in that peaceful and secure future and is making every possible effort, within the Quartet, to help the two parties break the vicious circle of violence and lack of understanding. However, in just a few days the disproportionate use of force and armed provocation killed dozens of Palestinians in the Gaza Strip and several Israeli soldiers in violent confrontations. Only last Thursday, a Palestinian killed eight students at a prominent religious school and was himself killed. The bullets of fanatics and individuals motivated by revenge, intolerance and rejection of others have made it even more difficult to seek dialogue, compromise and peace.
The international community and we in Europe cannot and should not set ourselves up as judges of either side. Our task is to make the Annapolis signatories see reason, in other words bring them to the negotiating table. The PPE-DE delegation to Jerusalem and Ramallah that I led a few weeks ago taught me three lessons.
The first is the expectation of Europe in the Middle East: not just of a Europe that supports the peace process financially, although that is essential, but of a Europe that makes its presence felt much more and is stronger politically. We have to take more action and act more effectively.
The second lesson is that we need to encourage moderate parties in Israel and Palestine and give them our political support. The risky path that these parties have chosen, the path of peace, dialogue and responsibility to their peoples, is often not to their advantage electorally. It is those parties and moderate figures that we have to encourage as much as possible, because they and only they hold the keys to a peaceful and sustainable solution in the region.
The third point is that Europe has to make both sides realise that they will never be able to escape this vicious circle of security, defence and violence by building walls, killing people with rockets, humiliating the other side. No, it is only if their neighbours, especially young people, are allowed to build a future, realise their ambitions, develop in their own land, that a virtuous circle can be formed and produce results.
Together with my group, I welcome the recent call by both Israeli and Palestinian leaders for further dialogue, following the Annapolis roadmap. Europe has to step up its political support. I stress, its political support for the moderate groups in power. That is the only way out and yesterday, during the church service, we heard a Palestinian and a Jewish representative call for the same thing, peace for their peoples.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, as far as the analysis of the situation is concerned, I really have nothing to add to your remarks and those of Joseph Daul.
We all agree on what is needed, and we are all familiar with the present situation. There is therefore no need for me to recapitulate the list of requirements from the perspective of the European Union or to repeat anything about the role of the EU itself. I must stress, however, that we cannot stay silent when things we construct with resources provided by the European Union are then senselessly destroyed within a short time.
That has all been said. For this reason I will look at what we in the Socialist Group have to say in this debate at the current time and pick out the following thought for us to ponder: if the principle of renouncing violence cannot be established as a priority, there will be no solution for Gaza and no end to the spiral of violence that has plagued the Middle East for decades.
This is why it has to be said quite categorically that the renunciation of violence - the announcement by both sides of their intention to refrain from any further use of force and to focus all their efforts on the achievement of a negotiated settlement - is not an invention of this House but underlies repeated attempts over the last few decades - and Annapolis was essentially nothing more than a fresh attempt - to bring about dialogue without violence.
Why do these attempts keep failing? The reasons are obvious, and they must be spelled out. They fail because there are people on both sides with an interest in continuing the struggle or preaching violence. On the one side, particularly in terrorist circles, there are those who propagate denial of Israel's right to exist and therefore advocate the use of violence as a matter of principle, while on the other side, in the democratic structures of the State of Israel, whenever an Israeli Government is prepared to negotiate in search of peaceful solutions, the whole process is held hostage by parliamentary tacticians.
This, of course, is precisely what we are experiencing once again. In Annapolis, the Prime Minister says he wants to negotiate, and Members of the Knesset and ministers from his own government restrict his negotiating mandate for reasons of party-political tactics that all of us will recognise.
The fate of the people in Gaza and the pointless blockade that has brought chaos and misery to that territory are the result of the view espoused by Hamas, which seized power illegally, that violence is the only answer. This point has to be clearly highlighted, as has the observation that the powers they have usurped are not being used to dissuade radicals in their own ranks from resorting to violence. That, in fact, is at the root of the suffering endured by the civilian population of the Gaza Strip.
Just as firmly rooted is the fact that those on the Israeli side who seek to sabotage every small step forward because they are pursuing their own agenda succeed repeatedly in undermining even the most minimal progress by means of provocation. I cannot arrive at any other explanation for occurrences such as the announcement of the continuing construction of settlements.
Who are the ultimate losers? Women, children, defenceless people, especially in the Gaza Strip, but also, of course, Israelis living close to the border. To sum up what we have been experiencing, let me say that the radicals need this conflict to justify their existence. That has been a fact of life for decades, and this chronic condition is prevalent on both sides. We must say to these radicals on either side that they can never achieve their goal. They may perpetuate violence, but they will never achieve their political objectives, because political objectives are never achieved by violence.
Perhaps, then, the crucial task for us Europeans is to take to heart some words spoken by an Israeli, namely Yitzhak Rabin. In 1995, he made one of the wisest statements I have encountered: 'We shall fight terrorism as if there is no peace process and pursue the peace process as if there is no terrorism'. That is the message to both sides. Without such a message there will be no peace.
(Applause)
on behalf of the ALDE Group. - Mr President, the situation in Gaza is, first and foremost, a humanitarian disaster. No amount of condemnation of any party to the conflict will solve that.
Gaza has been besieged since June of last year. One and a half million people are trapped with hopelessly insufficient provision of water, electricity, fuel and sewage disposal. Two years ago, three out of every five Gazans depended on UN assistance; it is now four out of every five. Businesses are bankrupt, jobs are almost impossible to find and the situation is worse than at any point since the Israeli annexation of the territory in 1967. The Israeli soldier, Gilad Shalit, has been held prisoner since June 2006, and I believe some 11 000 Palestinians languish in Israeli jails.
The major condemnation of the European Union in all of this is that we have followed blindly the strategy of the Americans. Marc Otte, the European Union's Special Representative, speaking to our Delegation for relations with the Palestinian Legislative Council recently, said that, on strategy, the European Union follows the USA. The most obvious result of this is that Palestinian infrastructure, funded by the European taxpayer, is being regularly destroyed by the Israeli army using American weapons. Should we be committing European money in this way, in these circumstances? If ever there was a need for a common foreign and security policy for the European Union, surely this is it!
My group welcomes the informal truce reached at lunchtime today. We wish Egypt success in its mediation talks, but we are convinced that the cycle of violence, which most recently led to 56 deaths in Gaza on 1 March 2008 and eight deaths in Jerusalem on Saturday, cannot be broken by violence.
For peace to succeed, we need dialogue. Annapolis promised peace within 10 months, but many of us believe that, once again, Israel is trying to de-legitimise every interlocutor. Hamas continues to be cynical with its policy of rocket attacks, knowing that the response will be disproportionate.
We condemn violence from all sides. Yes, Israel has a right to defend itself against indiscriminate attacks on civilians, but it has a duty as a democracy to be more just than its disposable power implies. We seem to be getting further away from a two-state solution - whether it is the rocket attacks on Ashkelon or whether it is the 530 new settler homes just announced in Givat Ze'ev, near Ramallah.
The policy of the West has been based on three assumptions: number one, you cannot possibly talk to Hamas; number two, Israel is the only democracy in the region and must be treated as a normal democracy and, number three, Mr Abbas is the voice of the reasonable Palestinians. Many in my group question those three assumptions and believe that our policy needs to be looked at again urgently to find a situation where those communities can live together.
on behalf of the UEN Group. - Mr President, like my colleagues, I agree with most that has been said by Mr Daul, Mr Schulz and Mr Watson before me. The reality of what we are looking at - apart from the geopolitical nature of the conflict or even the historical nature of the conflict - is that, every day, innocent human lives are being lost. Every single day, families lose their members. Every single day, one person dies or is injured. We go further and deeper into driving the forces of moderation further apart.
We should not get into the blame game; we can all go back over what happened in Gaza over the last months, with the cynical exploitation by the Israeli authorities, cutting off water, power and food supplies to people, literally attempting to starve them into submission. But this is not just over the recent past; this is something that has taken place over many decades. Likewise, the equally cynical reaction of Hamas by launching rockets into areas and by the brutal killing of eight people in a school.
But, even though we can go on and condemn continuously the actions of the extremists on both sides, whether they are the official terrorists or the state terrorists or the state-sponsored terrorists, it does not get away from the ultimate fact that what is required is dialogue; what is required is understanding; what is required more than anything else is respect for all human life. A respect of the value of one single person's life. Only then can we truly find a way towards bringing peoples together. Because all of us speak about a two-state solution, but a two-state solution that is predicated on two viable states, not a patchwork of little bits in between everything else, but two viable states. Likewise, when those two viable states are recognised, when their leaders are recognised, for negotiation and for discussion. Through that dialogue with this, hopefully, another first step towards peace in the region with the ceasefire which has now been called, with the talks to get under way between President Abbas and Prime Minister Olmert and also with our desire to give whatever assistance we can.
I do not blame Europe for giving assistance to build roads, and water and energy plants, to build schools and health centres for Palestinian people who were thrown to the four winds when they were displaced from their own lands.
We all have a responsibility to ensure all of our fellow men are cared for and look after.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, in two minutes I cannot draft the peace plan, but I can make one or two points. It is time we reviewed our vocabulary, for it is not dialogue we need but negotiations. This term 'dialogue' tells us nothing. War is being waged there, and it takes negotiation to end wars. That is the point.
And how does one negotiate? Graham Watson is right: if the European Union pursues a strategy of its own - and not the US strategy - it must do the following: firstly, it must negotiate with those who hold power in Gaza - and that means Hamas - so that they do what they have always said they would, namely organise a ceasefire. Then the other side will arrange for humanitarian aid to be taken to Gaza. That is called negotiation - you give something, and we shall give something.
Secondly, we must say tell the Israelis that, if they want to negotiate with the Palestinians, there is one thing they must do, namely put an immediate stop to any settlement-building and do so visibly, otherwise they will receive no more assistance from the European Union. That is what I call negotiation. I am in a position of power and try to exploit it. Otherwise the whole business is pointless.
I believe in this dialogue, and we shall pursue it. I believe in playing politics, in simply telling my interlocutor that things cannot go on like this. Israel's colonial policy is endangering the State of Israel. We must say that to the Israelis. And we must tell the Palestinians that the latest attack has endangered the Palestinians and that the attacks must stop.
Once the European Union finally makes the transition from dialogue to political negotiation, which includes exploiting positions of power, there will be a chance of progress in the region. In short, dialogue can wait - the political cards must be played first.
(Applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, thank you for your statement. We had only just decided on this formal initiative after 110 Palestinians were killed in bomb attacks on Gaza when eight more victims, this time Israelis, were killed in Jerusalem. On each occasion we all condemned those crimes, but I agree with the earlier speaker that everyone can see that more is needed if we are to have any hope of breaking this vicious circle for good.
The Union needs to be courageous enough not just to condemn all the crimes committed by both sides, but to point to the main cause of all the problems, the occupation, with its grim succession of cruelties and humiliations, never-ending sources of hatred, despair and thirst for revenge.
There is thus no justification for continuing the occupation. That must be stated plainly and the appropriate conclusions drawn. A prominent Israeli peace campaigner, our friend Nurit Peled, winner of the Sakharov Prize, made that clear when she lost her child in an attack by a Palestinian. Speaking to the then Prime Minister, Mr Netanyahu, she said, 'You killed my daughter'. That 'you' referred not just to an individual but to a policy that his successors had followed and intensified. Now it is called 'the Gaza blockade', and it even goes so far as to deprive the civilian population of food and healthcare. It is also referred to more generally as 'the sealing off of towns and villages on the West Bank', 'incursions and bombings', 'targeted assassinations and mass arrests', which include children, 'further colonisation and building of the wall', 'annexation and policy of the fait accompli in Jerusalem', etc. It is prolonging the war to treat these crimes as relative and allow their perpetrators impunity. If we are to reach out to the forces of peace on both sides, we must dare to tell the truth. We must call upon the Union to take this decisive step at last.
on behalf of the IND/DEM Group. - (NL) It is the prime duty of any state to guarantee the safety of its people, and that is entirely consistent with international law. It explains and gives legitimacy to Israel's response to the increasing number of missiles raining down on it from the Gaza Strip. This Palestinian rocket fire has been going on, moreover, since 2001. And it increased enormously after the Israelis withdrew from Gaza in 2005. Since then the number of Palestinian rocket attacks on the Jewish state has risen by a good 500%.
Prior to 2006 it was rare for there to be more than 50 rocket attacks on Israeli territory each month. By early 2008 the number was 50 a day! It means that more than 250 000 Israeli citizens are now exposed daily to Palestinian rocket fire from the Gaza Strip. The accusation that Israel is using disproportionate force in response to this deadly threat conveniently overlooks the brutal tactic used by Hamas and other Palestinian terror organisations of launching their rocket attacks from bases in residential areas.
At the end of February the Dutch media reported on this at length under the telling headline - the words of a Palestinian from the Gaza Strip - 'Please, no rockets on Israel from here'. And it should be said that Israel follows strict legal standards in its military procedures. An example, Mr President, ladies and gentlemen, which the Arab world would do well to emulate. In the meantime Hamas, the leading power factor in Gaza, is able, as a member of the 'axis of destabilisation' in the region, to count on substantial support from Iran, Syria and Hezbollah. An unnamed Hamas commander made this abundantly clear only yesterday to the Sunday Times.
If Iran can smuggle its Fajr rockets into Gaza, Hamas may even be in a position to threaten Tel Aviv. Do the European institutions share this Israeli concern and if so, what is Europe's strategy vis-à-vis this axis of destabilisation? That is the issue, if there is to be stability in the Middle East and any prospect of peace.
Mr President, I can readily join in deploring the recent events in Gaza and the Middle East and in remarking on how terrible is the humanitarian tragedy there and the immense suffering that all sides are being subjected to. But I have to draw a distinction between the orchestrated, constant, repeated attacks upon the State of Israel and the right of that State to defend itself. It is an internationally recognised state. It recognises and accepts a two-state solution in the Middle East, and yet it is constantly, persistently and viciously subjected to the most horrendous violence from across its borders, particularly from Hamas-controlled territory.
I therefore make no apology, from my perspective, of saying that Israel does have the right, indeed the necessity, to defend itself and to act against those who, beyond reason and argument, will not even make the most basic concession of accepting the right of Israel to exist.
We hear much talk in this debate and elsewhere about a balanced and even-handed approach. There is nothing even-handed in equating, no matter how justified they are, the political demands of Gaza with the vicious and repeated terrorist attacks on Israel as epitomised by the attack on the school. There is nothing even-handed in equivocating over Hamas's refusal to recognise Israel and then demanding that no walls, no defensive action should be taken by the state that is not even recognised. It is a consequence of that failure to recognise the right of Israel to exist which has bred so much of the trouble and turmoil in the Middle East.
The item is closed.